                                           Case 3:18-cv-06810-JST Document 90 Filed 12/13/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    EAST BAY SANCTUARY COVENANT, et                    Case No. 18-cv-06810-JST
                                        al.,
                                   8                    Plaintiffs,                        ORDER GRANTING IN PART
                                   9                                                       CONSENT MOTION FOR LEAVE TO
                                                 v.                                        FILE OPPOSITION TO MOTION TO
                                  10                                                       STRIKE
                                        DONALD J. TRUMP, et al.,
                                  11                                                       Re: ECF No. 89
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs have filed an unopposed motion for leave to file an opposition to Defendants’

                                  14   motion to strike by 5:00 p.m. on December 17, 2018. ECF No. 89. The Court GRANTS

                                  15   Plaintiffs’ request in part.

                                  16           Plaintiffs are hereby ordered to file their opposition by 5:00 p.m. on December 15, 2018.

                                  17           Defendants may file a reply by 5:00 p.m. on December 16, 2018.

                                  18           IT IS SO ORDERED.

                                  19   Dated: December 13, 2018
                                                                                       ______________________________________
                                  20
                                                                                                     JON S. TIGAR
                                  21                                                           United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
